Citation Nr: 0115911	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-19 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assistance in acquiring specially adapted 
housing or eligibility for a special housing adaptation 
grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1942 to April 
1945.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the veteran's 
claim of entitlement to specially adapted housing or to a 
special housing adaptation grant.  The veteran disagreed with 
this denial in February 2000.  A statement of the case was 
issued in February 2000, and the veteran submitted a timely 
substantive appeal in late August 2000.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim on appeal has been obtained.

2.  The veteran's right eye was enucleated several years 
prior to his service induction.  

3.  The veteran has been granted service connection for 
choroiditis, chronic, recurrent, of the left eye, and is now 
legally blind in that eye; the veteran has not been granted 
service connection for any other disability.

4.  The veteran has been granted special monthly compensation 
on the basis of blindness of one eye and anatomical loss of 
the other eye.


CONCLUSION OF LAW

The statutory and regulatory criteria for entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant 
have not been met.  38 U.S.C.A. §§ 1160, 2101(a), 2101(b), 
5107 (West 1991 & Supp. 2000, as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)); 38 C.F.R. §§ 3.383, 3.809, 3.809a (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or to a special home adaptation grant.  The veteran 
contends that he requires adapted housing because he is now 
legally blind.  

As an initial matter, the Board notes that it is satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) has 
been fulfilled, as there is no indication that there are any 
other facts or any other records available that would be 
pertinent to the veteran's appeal.  In particular, the Board 
notes that the outcome in this case depends on the 
application of undisputed facts to 38 U.S.C.A. § 2101(a), and 
on the interpretation of the relationship between the 
provisions of 38 U.S.C.A. § 1160 and the provisions of 
38 U.S.C.A. § 2101(b).  As the relevant facts under 
38 U.S.C.A. § 2101(a) are undisputed, and the interpretation 
of 38 U.S.C.A. §§ 1160 and 2101(b) would not be affected by 
further factual development, the Board finds that there is no 
additional development which could affect the outcome of the 
claim.  Therefore, the duty to assist has been fulfilled.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The veteran has been notified of the applicable statutory and 
regulatory provisions by both the September 1999 rating 
decision and by the February 2000 statement of the case.  Not 
only has the veteran been notified of the governing law, but 
also his representative has submitted argument directed 
toward the applicable provisions.  In this case, the 
interpretation of statutory provisions is dispositive and no 
additional facts or notification can change the outcome.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Remand of the 
claim would not benefit the veteran, and is not required, 
including under the VCAA. 

The evidence as to the veteran's blindness is not in dispute.  
The veteran's August 1942 service induction examination, as 
well as several other clinical records associated with the 
claims file, reflect that the veteran sustained an injury in 
1932, approximately 10 years prior to his service induction, 
which caused loss of the sight in the right eye, and 
enucleation of the right eye.  There is no allegation that 
the loss of this eye was incurred as a result of the 
veteran's misconduct.

The service medical records establish that the veteran was 
treated for choroiditis, chronic, recurrent, left eye, in 
service, and was granted service connection for that 
disability following service.  Following an initial 100 
percent evaluation for a period of convalescence, a 30 
percent evaluation was in effect until January 1960, when a 
20 percent evaluation became effective.  In June 1997, the 
veteran sought an increased evaluation for his service-
connected choroiditis, and an increased, total evaluation, 
under 38 U.S.C.A. § 1160, together with special monthly 
compensation under 38 U.S.C.A. § 1114(p), was granted.  The 
evidence of record establishes that eye disability is the 
only disability for which the veteran has been awarded 
service connection.

Under 38 U.S.C.A. § 1160 and 38 C.F.R. § 3.383, compensation 
is payable for certain specified combinations of service-
connected and nonservice-connected disabilities as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  Included in the listed disabilities is 
the circumstance in which there is total blindness in one eye 
as a result of service-connected disability and total 
blindness in the other eye as a result of nonservice-
connected disability.  Thus, the veteran has also been 
awarded compensation for total disability, although right eye 
enucleation was incurred prior to service.  

In order to establish entitlement to eligibility for 
financial assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a), it must be shown that the 
veteran is entitled to compensation under chapter 11 for 
permanent and total service-connected disability, and it must 
be shown that the total service-connected disability is due 
to: (1) the loss or loss of use of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; or, (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; or, (3) the loss or 
loss of use of one lower extremity, together with either the 
residuals of organic disease or injury, or loss of use of one 
upper extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  (Emphasis added).

At a personal hearing conducted in May 1999, the veteran 
testified that he must use a walker to assist in locomotion 
when he is in his home, and he uses a wheelchair when outside 
his home, because he is afraid that, with the lower leg 
prosthesis and his blindness, he will fall and break his 
remaining leg or one of his hips.  

The veteran has not sought or been awarded service connection 
for the loss or loss of use of a lower extremity.  Thus, 
although the veteran has testified as to his belief that his 
blindness together with use of a prosthesis on one lower 
extremity precludes safe locomotion without the aid of an 
assistive device, there is no allegation that the loss of use 
of the lower extremity is service connected. 

Under 38 U.S.C.A. § 2101(a), both service-connected blindness 
AND service-connected loss of use of one lower extremity are 
required for eligibility for assistance.  The provision 
requires not only that both disabilities be present, but also 
requires that each of the two disabilities be service 
connected.  As there is no allegation that the veteran has 
service-connected loss of use of one lower extremity, the 
veteran cannot meet the criteria for eligibility for 
assistance under 38 U.S.C.A. § 2101(a), regardless of whether 
the Board finds that the veteran's blindness is service 
connected for purposes of 38 U.S.C.A. § 2101(a).  See also 
38 C.F.R. § 3.809.

The Board must next consider whether the veteran meets the 
criteria for entitlement to a certificate of eligibility for 
a special home adaptation grant under 38 U.S.C.A. § 2101(b).  
In order to establish eligibility under this provision, it 
must be shown that the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809, and that 
he is entitled to compensation for permanent and total 
service-connected disability which is due to blindness in 
both eyes with 5/200 visual acuity or less.  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.  Other criteria which would 
entitled the veteran to a special home adaptation grant under 
38 U.S.C.A. § 2101(b) (loss of use of both hands) are not at 
issue in this case.  

The RO determined, as part of the September 1999 rating 
decision, that the veteran's visual acuity in his remaining 
eye was 5/200 or less, and that the criteria for special 
monthly compensation were therefore satisfied.  The Board 
assumes for purposes of this appellate review that the RO's 
determination as to the veteran's visual acuity is accurate.  
As visual acuity of 5/200 or less also meets the criteria for 
blindness for purposes of 38 U.S.C.A. § 2101(b), the Board 
must next address whether the veteran's entitlement to total 
compensation under 38 U.S.C.A. § 1160 meets the statutory 
requirement of "permanent and total service-connected 
disability" specified in 38 U.S.C.A. § 2101(b).  

As noted above, 38 U.S.C.A. § 1160(a)(1) stipulates, in 
pertinent part, that where a veteran has suffered blindness 
in one eye as a result of service-connected disability, and 
the veteran has incurred non-service-connected blindness in 
the other eye, which is considered the other "paired organ," 
and the non-service-connected blindness in the other paired 
organ was not the result of the veteran's own willful 
misconduct, VA "shall assign and pay to the veteran the 
applicable rate of compensation under chapter 11 of title 38 
as if the combination of disabilities were the result of 
service-connected disability."  (Emphasis added).  See 38 
C.F.R. § 3.383.  

In a precedent opinion, VA's General Counsel concluded, based 
on review of the legislative history, that Congress did not 
specifically intend to confer additional, ancillary benefits, 
such as Dependents Education Assistance under chapter 35 of 
title 38, or specially adapted housing under chapter 20 of 
title 38, to flow from compensation granted under 38 U.S.C. 
§ 360 (now recodified as 38 U.S.C.A. § 1160) for disability 
incurred prior to or after service.  VAOPGCPREC 75-90, 
55 Fed. Reg. 43254 (1990).  Instead, a review of the 
legislative history indicated to the General Counsel that the 
sole purpose of the provisions currently codified at 
38 U.S.C.A. § 1160 was to permit the granting of a combined 
service-connected disability evaluation for a specified 
service-disabled organ, and its non-service-disabled paired 
organ, because prior to the enactment of this provision, 
disability of the service-disabled organ could only be 
compensated as a unilateral loss.  Id.  

The General Counsel also concluded that, because a provision 
for combined ratings of non-service-connected and service-
connected disabilities as currently codified at 38 U.S.C.A. 
§ 1160 did not exist at the time that Congress enacted the 
Specially Adapted Housing Program now enumerated at 38 
U.S.C.A. § 2101, Congress only intended to include 
disabilities that were incurred in service in determining 
entitlement to specially adapted housing. 

However, the veteran's representative argues, in a February 
2000 statement, that the General Counsel's opinion has been 
invalidated by the United States Court of Appeals for 
Veterans Claims (Court).  In Kimberlin v. Brown, 5 Vet. App. 
174 (1993), the Court found that a claimant met the criteria 
for eligibility for Dependents Education Assistance (DEA) 
under chapter 35 of title 38 where the claimant was a 
dependent of a veteran who was awarded a 100 percent rating 
for bilateral deafness pursuant to 38 U.S.C.A. § 1160, 
despite the finding to the contrary by the General Counsel in 
VAOPGCPREC 75-90.  See 38 U.S.C.A. § 3501(a); Kimberlin, 5 
Vet. App. at 175. 

However, the Board notes that the Court did not address in 
Kimberlin that portion of VAOPGCPREC 75-90 that held that 
benefits provided by 38 U.S.C.A. § 1160 could not be used as 
a basis for a grant of specially adapted housing.  However, 
entitlement to a special home adaptation grant was not an 
issue before the Court in Kimberlin.  The Board notes that 
the General Counsel has not withdrawn VAOPGCPREC 75-90.  The 
Board further notes that the regulations governing special 
home adaptation grants have not been revised to conform to 
the Court's decision in Kimberlin, although the regulations 
directly addressed in that decision, the regulations 
governing DEA, have been revised.  The portion of VAOPGCPREC 
75-90 concerning specially adapted housing benefits has not 
been invalidated, and the Board is bound by that decision. 

The Board further notes that the statutory language 
specifically addressed by the Court in Kimberlin is 
distinguishable from that at issue codified at 38 U.S.C.A. 
§ 2101(B).  In Kimberlin, the Court relied heavily on the 
language of section 3501(a)(8), which provides that the term 
'total disability permanent in nature' means any disability 
rated total for the purposes of disability compensation which 
is based upon an impairment reasonably certain to continue 
throughout the life of the disabled person.  Kimberlin, 5 
Vet. App. at 174, 175.  In contrast to the language of 
section 3501(a)(8), which made no reference to whether the 
total disability in question had to be service connected, 
which was persuasive to the Court in reaching its decision in 
Kimberlin, the pertinent provisions of 38 U.S.C.A. § 2101(b) 
explicitly state that the total disability required for 
specially adapted housing assistance is "service-connected 
disability." 

Additionally, the Board notes the argument raised by the 
veteran's representative in an October 2000 statement.  In 
that statement, the representative contends that the 
unpublished settlement proposal in another case, Herron v. 
West, No. 99-2106, shows that the veteran in this case is 
entitled to a favorable decision.  The Board notes that the 
unpublished stipulation agreement includes a statement that 
the proposed settlement "in no way should be interpreted as 
binding precedent for the disposition of future cases."  The 
Board does not agree that the award of a special home 
adaptation grant in that case authorizes the Board to award a 
special home adaptation grant in this case, absent an 
interpretation of the governing statutory provisions which 
allows such award.  

The plain language of 38 U.S.C.A. § 1160(a) states that 
compensation shall be paid as if the combination of non-
service-connected and service-connected disabilities were 
service-connected.  A reasonable reading of this language 
suggests an intent to distinguish compensation under this 
provision from compensation awarded for disabilities incurred 
in service.  Given this distinction, and the requirement for 
otherwise qualifying disability for specially adapted housing 
to be service-connected under 38 U.S.C.A. § 2101(b), the 
Board concludes that, notwithstanding the holding in 
Kimberlin, specially adapted housing benefits may not be 
provided on the basis of disability for which compensation is 
awarded under the provisions of 38 U.S.C.A. § 1160, as such 
disability does not represent the permanent and total 
service-connected disability required for a grant of 
specially adapted housing under 38 U.S.C.A. § 2101(b).  Thus, 
as the Board is bound in its decisions by the statutory 
provisions governing veterans' benefits and the precedent 
opinions of the General Counsel, entitlement to the benefits 
sought must be denied.   


ORDER

Entitlement to assistance in acquiring specially adapted 
housing or eligibility for a special housing adaptation grant 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



